DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
Examiner’s Note: the Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references 
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babaei et al (20180042043).
Regarding claim 1, Babaei et al discloses, a method performed by a base station (abstract, eNB, fig. 9-30) in a wireless communication system, the method comprising:
receiving, from a terminal (i.e., UE, fig. 8-32), a first message including assistance information for a sidelink communication, the assistance information 
transmitting, to the terminal, a second message including information on a semi-persistent scheduling (SPS) configuration and information on an index of a secondary cell (SCell) configured for the terminal, based on the assistance information, wherein the SCell is determined based on the information on the traffic pattern (¶ 0126, 0198, 0236, 0259, a wireless device may receive one or more messages. The one or more messages may comprise configuration parameters for a plurality of cells comprising a secondary cell, periodic resource allocation configuration parameters configuring a periodic resource allocation for the secondary cell, a downlink control information (DCI) indicating activation of the periodic resource allocation may be received. The DCI may comprise a radio resource assignment, a status of the secondary cell may be maintained as activated regardless of the deactivation timer value, one or more transport blocks may be transmitted employing the radio resource assignment); and
transmitting, to the terminal, information for activating an SPS transmission associated with the SPS configuration (¶ 0126, 0198, 0236, 0259, a wireless device may receive one or more messages. The one or more messages may comprise configuration parameters for a plurality of cells comprising a secondary cell, periodic resource allocation configuration parameters configuring a periodic resource allocation for the secondary cell, a downlink control information (DCI) indicating activation of the periodic resource allocation may be received. The DCI may comprise a radio resource assignment, a status of the secondary cell may be maintained as activated regardless of the deactivation timer value, one or more transport blocks may be transmitted employing the radio resource assignment), 
wherein the information on the traffic pattern includes information on a traffic periodicity (¶ 0167, 0196, 0236, 0259, a wireless device may receive one or more messages. The one or more messages may comprise configuration parameters for a plurality of cells comprising a secondary cell, periodic resource allocation configuration parameters configuring a periodic resource allocation for the secondary cell, a downlink control information (DCI) indicating activation of the periodic resource allocation may be received. The DCI may comprise a radio resource assignment, a status of the secondary cell may be maintained as activated regardless of the deactivation timer value, one or more transport blocks may be transmitted employing the radio resource assignment).
Regarding claim 5, Babaei et al l discloses, a method performed by a terminal in a wireless communication system (abstract, eNB, fig. 9-30), the method comprising: 
transmitting, to a base station, a first message including assistance information for a sidelink communication, the assistance information including information on a traffic pattern (¶ 0151, 0153, 0169, for V2X sidelink communication, a UE may provide UE assistance information to an eNB. Reporting of UE assistance information may be configured by eNB transmitting one or more RRC messages. The UE assistance information may include parameters related to the SPS configuration. Triggering of UE assistance information transmission may be left to UE implementation, the UE may be allowed to report the UE assistance information when change in estimated periodicity and timing offset of packet arrival occurs); 
receiving, from the base station, a second message including information on a semi- persistent scheduling (SPS) configuration and information on an index of a secondary cell (SCell) configured for the terminal, based on the assistance information, wherein the SCell is determined based on the information on the traffic pattern (¶ 0126, 0198, 0236, 0259, a wireless device may receive one or more messages. The one or more messages may comprise configuration parameters for a plurality of cells comprising a secondary cell, periodic resource allocation configuration parameters configuring a periodic resource allocation for the secondary cell, a downlink control information (DCI) indicating activation of the periodic resource allocation may be received. The DCI may comprise a radio resource assignment, a status of the secondary cell may be maintained as activated regardless of the deactivation timer value, one or more transport blocks may be transmitted employing the radio resource assignment); and
wherein the information on the traffic pattern includes information on a traffic periodicity (¶ 0167, 0198, 0236, 0259, a wireless device may receive one or more messages. The one or more messages may comprise configuration parameters for a plurality of cells comprising a secondary cell, periodic resource allocation configuration parameters configuring a periodic resource allocation for the secondary cell, a downlink control information (DCI) indicating activation of the periodic resource allocation may be received. The DCI may comprise a radio resource assignment, a status of the secondary cell may be maintained as activated regardless of the deactivation timer value, one or more transport blocks may be transmitted employing the radio resource assignment).  
Regarding claim 9, Babaei et al discloses, a base station in a wireless communication system, the base station comprising: 
a transceiver (402, fig. 4); and a controller (403, fig. 4) configured to: control the transceiver to receive, from a terminal (406, fig. 4, UE) (fig. 4, 9-30), 
a transceiver; and a controller configured to: 
control the transceiver to receive, from a terminal, a first message including assistance information for a sidelink communication, the assistance information including information on a traffic pattern (¶ 0151, 0153, 0169, for V2X sidelink communication, a UE may provide UE assistance information to an eNB. Reporting of UE assistance information may be configured by eNB transmitting one or more RRC messages. The UE assistance information may include parameters related to the SPS configuration. Triggering of UE assistance information transmission may be left to UE implementation, the UE may be allowed to report the UE assistance information when change in estimated periodicity and timing offset of packet arrival occurs), 
control the transceiver to transmit, to the terminal, a second message including information on a semi-persistent scheduling (SPS) configuration and information on an index of a secondary cell (SCell) configured for the terminal, based on the assistance information, wherein the SCell is determined based on the information on the traffic pattern, and control the transceiver to transmit, to the terminal, information for activating an SPS transmission associated with the SPS configuration (¶ 0126, 0198, 0236, 0259, a wireless device may receive one or more messages. The one or more messages may comprise configuration parameters for a plurality of cells comprising a secondary cell, periodic resource allocation configuration parameters configuring a periodic resource allocation for the secondary cell, a downlink control information (DCI) indicating activation of the periodic resource allocation may be received. The DCI may comprise a radio resource assignment, a status of the secondary cell may be maintained as activated regardless of the deactivation timer value, one or more transport blocks may be transmitted employing the radio resource assignment), and 
wherein the information on the traffic pattern includes information on a traffic (¶ 0167, 0198, 0236, 0259, a wireless device may receive one or more messages. The one or more messages may comprise configuration parameters for a plurality of cells comprising a secondary cell, periodic resource allocation configuration parameters configuring a periodic resource allocation for the secondary cell, a downlink control information (DCI) indicating activation of the periodic resource allocation may be received. The DCI may comprise a radio resource assignment, a status of the secondary cell may be maintained as activated regardless of the deactivation timer value, one or more transport blocks may be transmitted employing the radio resource assignment).  
Regarding claim 12, Babaei et al discloses, a terminal in a wireless communication system, the terminal comprising: 
a transceiver (407, fig. 4); and a controller (408, fig. 4) configured to: 
control the transceiver to transmit, to a base station, a first message including assistance information for a sidelink communication, the assistance information including information on a traffic pattern, control the transceiver to receive, from the base station (¶ 0151, 0153, 0169, for V2X sidelink communication, a UE may provide UE assistance information to an eNB. Reporting of UE assistance information may be configured by eNB transmitting one or more RRC messages. The UE assistance information may include parameters related to the SPS configuration. Triggering of UE assistance information transmission may be left to UE implementation, the UE may be allowed to report the UE assistance information when change in estimated periodicity and timing offset of packet arrival occurs), 
a second message including information on a semi-persistent scheduling (SPS) configuration and information on an index of a secondary cell (SCell) configured for the terminal, based on the assistance information, wherein the SCell is determined based on the information on the traffic pattern, and control the transceiver to receive, from the base station (¶ 0126, 0198, 0236, 0259, a wireless device may receive one or more messages. The one or more messages may comprise configuration parameters for a plurality of cells comprising a secondary cell, periodic resource allocation configuration parameters configuring a periodic resource allocation for the secondary cell, a downlink control information (DCI) indicating activation of the periodic resource allocation may be received. The DCI may comprise a radio resource assignment, a status of the secondary cell may be maintained as activated regardless of the deactivation timer value, one or more transport blocks may be transmitted employing the radio resource assignment), and 
control the transceiver to receive, from the base station, information for activating an SPS transmission associated with the SPS configuration (¶ 0126, 0198, 0236, 0259, a wireless device may receive one or more messages. The one or more messages may comprise configuration parameters for a plurality of cells comprising a secondary cell, periodic resource allocation configuration parameters configuring a periodic resource allocation for the secondary cell, a downlink control information (DCI) indicating activation of the periodic resource allocation may be received. The DCI may comprise a radio resource assignment, a status of the secondary cell may be maintained as activated regardless of the deactivation timer value, one or more transport blocks may be transmitted employing the radio resource assignment), 
wherein the information on the traffic pattern includes information on a traffic periodicity (¶ 0167, 0198, 0236, 0259, a wireless device may receive one or more messages. The one or more messages may comprise configuration parameters for a plurality of cells comprising a secondary cell, periodic resource allocation configuration parameters configuring a periodic resource allocation for the secondary cell, a downlink control information (DCI) indicating activation of the periodic resource allocation may be received. The DCI may comprise a radio resource assignment, a status of the secondary cell may be maintained as activated regardless of the deactivation timer value, one or more transport blocks may be transmitted employing the radio resource assignment).  
  Regarding claims 2, 6, 10 and 13 Babaei et al discloses, wherein the information for activating the SPS transmission includes an SPS index corresponding to the SPS configuration (¶ 0126, 0198, 0236, 0259, a wireless device may receive one or more messages. The one or more messages may comprise configuration parameters for a plurality of cells comprising a secondary cell, periodic resource allocation configuration parameters configuring a periodic resource allocation for the secondary cell, a downlink control information (DCI) indicating activation of the periodic resource allocation may be received. The DCI may comprise a radio resource assignment, a status of the secondary cell may be maintained as activated regardless of the deactivation timer value, one or more transport blocks may be transmitted employing the radio resource assignment).
	  Regarding claims 3, 7, 11 and 14, Babaei et al discloses, wherein the information for activating the SPS transmission is transmitted on the SCell (¶ 0126, 0198, 0236, 0259, a wireless device may receive one or more messages. The one or more messages may comprise configuration parameters for a plurality of cells comprising a secondary cell, periodic resource allocation configuration parameters configuring a periodic resource allocation for the secondary cell, a downlink control information (DCI) indicating activation of the periodic resource allocation may be received. The DCI may comprise a radio resource assignment, a status of the secondary cell may be maintained as activated regardless of the deactivation timer value, one or more transport blocks may be transmitted employing the radio resource assignment).
	  Regarding claims 4, 8 and 15, Babaei et al discloses, wherein the first message and the second message are transmitted by a radio resource control (RRC) signaling, and wherein the information for activating the SPS transmission is transmitted by downlink control information (DCI).(¶ 0126, 0198, 0236, 0259, a wireless device may receive one or more messages. The one or more messages may comprise configuration parameters for a plurality of cells comprising a secondary cell, periodic resource allocation configuration parameters configuring a periodic resource allocation for the secondary cell, a downlink control information (DCI) indicating activation of the periodic resource allocation may be received. The DCI may comprise a radio resource assignment, a status of the secondary cell may be maintained as activated regardless of the deactivation timer value, one or more transport blocks may be transmitted employing the radio resource assignment).3DOCKET No. SAMS07-85015 
APPLICATION NO. 16/638,131
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643